1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of the species in which (A) the ulinastatin polypeptide is not fused to a bovine alpha-lactalbumin signal peptide, and (B) the inflammatory disease is acute pancreatitis, in the reply filed on September 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s elected species has been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  Accordingly, search and examination has been extended to all of the species encompassed by the instant claims, which have been examined on the merits in their entirety.
3.	The Sequence Listing filed March 5, 2021 is approved.
4.	The drawings are objected to because Figures 5 and 6A are color drawings.  
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	Correction is required.
5.	The disclosure is objected to because of the following informalities: At page 41, line 10, “mild-moderate” is misspelled.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6, 10-12, 41, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how to interpret “consists essentially of” in conjunction with an amino acid sequence limitation, as is recited in claims 2-4 and 10-12.  It is unclear if “consisting essentially of” permits variations, e.g., deletions, substitutions and/or insertions, within the base sequence.  There is no understanding in the art and/or in the patent law as to how such a claim limitation is to be interpreted.  It is unclear how to interpret the phrase “at least about 1000-3000” at claim 6, line 2.  Reciting “at least”, which has no upper limit, is inconsistent with “-3000”, which specifies an upper limit.  It is unclear which limitation is intended to be controlling.  The parenthetical “e.g.,” phrases in claims 41 and 44, such as the one at claim 41, lines 2-3, render the claims indefinite because it is unclear if the claims are to be interpreted broadly, or if they are to be interpreted narrowly as being limited to the examples enclosed within the parentheses.  For example, it is unclear if claim 41 embraces the treatment of pancreatitis in general, or if it is to be limited to the treatment of acute pancreatitis, chronic pancreatitis, or ERCP-induced pancreatitis specifically.  If the claims are to be interpreted broadly, it is unclear why the parenthetical phrases are present.  If the claims are to be interpreted narrowly, it is unclear why the more generic terminology is present.  It is suggested that the parenthetical phrases could be deleted from claim 41 and made the subject matter of further dependent claims.  
7.	Claims 2, 3, 6, 10, 11, 13, and 46 are objected to because of the following informalities:  At claim 2, lines 2-3, the comma after “80” and the percentages “85, 90, 95, 96, 97, 98, 99, or 100” should be deleted because they are completely subsumed within the broader range “at least 80… %” and are therefore at best duplicative claim language.  Duplicative claim language should be removed from claims in order to simplify claim interpretation.  Similarly, the narrower ranges at claim 3, lines 2-3; claim 6, lines 2-4; claim 10, lines 2-3; claim 11, lines 2-3; claim 13, lines 2-4; should also be deleted.  It would be acceptable to recite these narrower ranges in new dependent claims.  At claim 6, line 2 and line 3, “about” is redundant to “or at least about”, and the former should be deleted from the claim.  At claim 49, part (g), “a” should be changed to “an”.  Appropriate correction is required.
8.	Claims 8-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to other claims in the alternative only.  See MPEP § 608.01(n), especially the example at MPEP 608.01(n)(I)(B)(3).  Note that claim 8 is dependent upon both claim 7 (see line 1) and upon one of claims 1-6 (see line 2).
9.	Instant claims 1-15 and 40-46 are deemed to be entitled under 35 U.S.C. 119(e) at least to the filing date of provisional application 63/108,773, because the provisional application ‘773, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
10.	Claims 1, 5, 7, 14, 15, 40, 42, 43, and 45 are allowed.
Claims 2-4, 6, 10-12, 41, and 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.
Claims 8, 9, 13, and 46 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
	The prior art of record does not teach or render obvious ulinastatin polypeptides comprising the modified O-linked glycosylation site, the N-linked glycan at residue N45, and the O-linked glycan at residue T17 as is recited in independent claim.  In particular, the prior art of record does not suggest modifying a ulinastatin polypeptide by including an O-linked glycan at residue T17.  Naturally occurring ulinastatin does not comprise an O-linked glycan at residue T17.  The prior art of record does not teach or suggest linking a glycan specifically to residue T17 of a ulinastatin polypeptide.  Further, it is unpredictable whether a ulinastatin would retain or exhibit a ulinastatin activity if a glycan were to be linked to residue T17.  When the evidence in favor of nonobviousness is weighed against the evidence in favor of obviousness, the former is deemed to preponderate.
	Pauls et al (U.S. Patent Application Publication 2022/0242932) is cited as art of interest.  However, in view of the effective filing date of the instant claims (see section 9 above), Pauls et al is not available as prior art under 35 U.S.C. 102 against the instant claims.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
November 9, 2022